Electronically Filed
                                                    Supreme Court
                                                    SCWC-15-0000005
                                                    22-JUN-2016
                                                    12:27 PM




                       SCWC-15-0000005 


         IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 




 BANK OF AMERICA, N.A., Successor by Merger to BAC HOME LOANS

    SERVICING, LP FKA COUNTRYWIDE HOME LOANS SERVICING LP,

                Respondent/Plaintiff-Appellee, 


                             vs. 


                     GRISEL REYES-TOLEDO,

               Petitioner/Defendant-Appellant, 


                             and 


         WAI KALOI AT MAKAKILO COMMUNITY ASSOCIATION;

              MAKAKILO COMMUNITY ASSOCIATION; and

                 PALEHUA COMMUNITY ASSOCIATION,

               Respondents/Defendants-Appellees. 




       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

            (CAAP-15-0000005; CIVIL NO. 12-1-0668) 


      ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,

               and Circuit Court Judge Garibaldi,

            in place of Recktenwald, C.J., recused) 

          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on May 6, 2016, is hereby accepted and will

be scheduled for oral argument.    The parties will be notified by

the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawaiʻi, June 22, 2016.

R. Steven Geshell                 /s/ Paula A. Nakayama
for petitioner
                                  /s/ Sabrina S. McKenna
Jade Lynne Ching,                 /s/ Richard W. Pollack
J. Blaine Rogers and
Kee M. Campbell                   /s/ Michael D. Wilson
for respondents                   /s/ Colette Y. Garibaldi




                                  2